WATERMAN, Chief Judge,
concurring in the result:
Although I concur in the result the majority reaches here and although I have no uneasiness about reducing the award for attorneys’ fees which my brothers have ordered, I state that I have difficulty in ordering a remittitur upon the compensatory damages award the jury gave the plaintiff in this case. When this action was formerly before us, we remanded it back to the Eastern District of New York, 637 F.2d 863 (2d Cir. 1980) because we felt that a jury should pass upon the value of the alleged injuries. As stated in the majority opinion, the $1.00 verdict a previous jury had awarded shocked us as inadequate. That award has now become $55,000. Defendants appeal to us now because they consider the award this second jury gave to be so excessive as to shock us again. The peculiar history of this case makes it clear that despite the fact that we specifically asked a jury to make an award, we believe that we can satisfactorily take the place of that jury and award whatever we think the jury should have awarded. We do this, of course, on a cold record upon a request that we order a new trial. We were not asked to order a remittitur.
I am constrained to concur in the remittitur because the trial judge, who was not asked to order one, said that “[e]ven after the Second Circuit remanded this case for a new trial on the damages portion, this court’s recommended settlement figure was less than half of the eventual jury verdict.” I am deferring to his knowledge of the case.